Name: Council Implementing Decision (CFSP) 2016/2000 of 15 November 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  civil law
 Date Published: 2016-11-16

 16.11.2016 EN Official Journal of the European Union L 308/20 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/2000 of 15 November 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Deision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP, concerning restrictive measures against Syria. (2) Two entities should be removed from the list of entities subject to restrictive measures, as set out in Section B of Annex I to Decision 2013/255/CFSP. (3) Annex I to Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 November 2016. For the Council The President I. KORÃ OK (1) OJ L 147, 1.6.2013, p. 14. ANNEX I. The following entities and the related entries are deleted from the list set out in Section B of Annex I to Decision 2013/255/CFSP: 55. Tri-Ocean Trading 55a. Tri-Ocean Energy